BATCHELDER, Circuit Judge,
dissenting.
I would affirm the judgment of the district court denying plaintiffs’ motion to amend their complaint to join Appellant MeNeely as a plaintiff in this ADEA action. The district court’s order held that McNeely’s failure to file a timely EEOC charge would not bar his claim for relief under the ADEA if one or more of the plaintiffs in the ADEA action had filed a timely charge that was sufficient to put the employer and the EEOC on notice that class-wide discrimination was being claimed. The court then found that the EEOC charge upon which MeNeely claimed the right' to “piggyback” was insufficient.
We review for abuse of discretion the district court’s denial of a motion to amend a complaint to join a party plaintiff. Martin v. Associated Truck Lines, Inc., 801 F.2d 246, 248 (6th Cir.1986). We review de novo the legal conclusions upon which the district court based that denial. Id. The district court reviewed the case law from those circuits which have spoken on the question at issue here,1 and concluded that Anderson v. Montgomery Ward & Co., Inc., 852 F.2d 1008 (7th Cir.1988), and the other cases which establish what has come to be called the “single-filing rule,” require that the timely-filed charges on which a plaintiff such as MeNeely attempts to rely must “at the very least, contain an allegation of class-wide discrimination.” Id. at 1016. The district court reviewed the timely-filed charge of Graves Ivey on which Appellant MeNeely attempts to rely and concluded that it could not be construed as alleging class-wide discrimination.
The majority opinion neither adopts nor rejects the careful analysis of Anderson. Neither does it set out any test or standard to be used in this circuit to determine the adequacy of a timely EEOC charge when it is claimed as the basis for piggybacking under the single-filing rule. The majority does hold that in this case the record is inadequate to analyze whether the Ivey charge is sufficient to support the piggybacking of other claimants. And the majority concedes that the Ivey charge “falls short of an allegation of class wide discrimination.” The majority opinion then tips its hat to the purpose behind the EEOC filing requirement, which is that the EEOC and the employer are entitled to notice of the potential scope of the *198employer’s potential liability, and rules that because the statute of limitations has expired and Appellant McNeely is therefore the only individual who could now piggyback on Ivey’s charge, the inadequacy of the record does not matter and the Ivey charge is good enough.
I would hold that the analysis in Anderson is correct, and that the charge upon which a potential plaintiff such as McNeely attempts to rely must clearly apprise the defendant “during the conciliation process of the possibility of a subsequent lawsuit with many plaintiffs.” Anderson, 852 F.2d at 1016. I agree with the majority’s conclusion that the Ivey charge does not meet this requirement. Accordingly, I would hold that the district court’s understanding of the law was not erroneous, and that the district court did not abuse its discretion in denying the motion to amend the complaint. I would affirm.

. This circuit has spoken only in an unpublished opinion, Parrish v. Ford Motor Co., No. 89-6290, 1990 WL 109188 (6th Cir. Aug. 2, 1990), but that opinion would, in my judgment, clearly support the district court’s conclusion here.